




EXHIBIT 10.21
ELECTRO RENT CORPORATION
STOCK UNIT AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS
“Participant”: [NAME]
“Grant Date”: [DATE]
Number of Units Covered: [NUMBER]
Grant of Units. Pursuant to the compensation arrangements for non-employee
directors of Electro Rent Corporation (“Electro Rent”), you have been granted an
award (your “Award”) of the number of stock units set forth above (each a
“Unit”) upon and subject to the restrictions, terms and conditions set forth in
Electro Rent’s 2005 Equity Incentive Plan (the “Plan”), this letter and the
Terms and Conditions attached hereto as Exhibit A (the “Terms”, and together
with this letter, the “Agreement”) (capitalized terms not otherwise defined will
be as defined in the Plan).
Vesting of Units. Twenty Five Percent (25%) of the Units are immediately vested
and Twenty Five Percent (25%) will vest on each of [DATE], [DATE] and [DATE] if
you are still a member of the Board on such date. In addition, all Units which
have not otherwise vested will become vested in full upon the earlier of a
Change in Control, your death or your termination due to Disability if you are
still a member of the Board on such date.
Issuance of Shares. Your Award represents the right to receive, and you will
become the owner of, one Share for each vested Unit as of the first to occur
(the “Issuance Date”) of (a) [DATE]; (b) a Change in Control; or (c) the date of
you cease to be a member of the Board for any reason. Any Units not vested on or
before the Issuance Date will be forfeited and be of no further force or effect.
Dividends. If on or after the Grant Date, Electro Rent declares and pays cash
dividends on its Common Stock (a “Cash Dividend”), then Electro Rent will make a
cash payment to you on the then outstanding vested Units in an amount per vested
Unit equal to the amount of Cash Dividends paid per share of Common Stock. Such
payment will be made to you within ten (10) days after the date that such Cash
Dividends are paid to Electro Rent shareholders. Additionally, if at the time of
the Cash Dividends payment there were then outstanding unvested Units and such
unvested Units subsequently become vested, then Electro Rent will make a cash
payment to you within ten (10) days after the vesting date(s) of such Units and
the amount paid for each such vested Unit shall equal the amount of Cash
Dividends paid per share of Common Stock. No payment will be made with respect
to Units which never vest, or for Cash Dividends where the record date for the
Cash Dividend is either before the Grant Date or on or after the Issuance Date.
All payments made under this section will be subject to satisfaction of
applicable withholding obligations.
Please review the Plan and the Terms carefully, as they control your rights and
obligations under your Award, and then sign one copy of this letter and return
it to Craig Jones via [mail/electronic mail]. If you have any questions, please
call him at _______________.
Very truly yours,
Electro Rent Corporation
By:
 
 
 
Its:
 


SMRH:410281978.1
- 1 -
26YX-159935

--------------------------------------------------------------------------------






            
I hereby accept this Award and have reviewed the Plan, Plan prospectus, and the
Terms. I understand that I will not receive anything for Units under certain
circumstances, including my ceasing to be a director of Electro Rent, before
they vest. I further understand that I may not transfer my Award except under
circumstances described in this Award and the Plan. I agree to be bound by all
of the terms and conditions of the Award, including those set forth in the Plan
and the Terms.


 
“Participant”








SMRH:410281978.1
- 2 -
26YX-159935

--------------------------------------------------------------------------------






EXHIBIT A
TERMS AND CONDITIONS
These Terms and Conditions are attached to a letter (the “Award Letter”) from
Electro Rent Corporation (“Electro Rent”) granting an Award to you, and are
intended to govern that Award. All capitalized terms not specifically defined in
these Terms and Conditions have the meanings set forth in the Award Letter or
the Plan.
1.Issuance of Certificate. Electro Rent will issue to you (or following your
death, your estate) a certificate of any Shares due under this Award promptly
after the Issuance Date. No consideration will be due for the issuance of Shares
hereunder, although you will be responsible for any withholding taxes. Electro
Rent shall not be required to issue fractional shares of Common Stock upon
settlement of this Award.
2.Restriction on Transfer; Rights. This Award may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered either
voluntarily or by operation of law except (i) by will or the laws of descent and
distribution or (ii) to your designated beneficiary to the extent permitted by
the Committee. If there is any other attempt to transfer this Award or any other
right or privilege granted hereby, this transfer shall be null and void and be
of no force or effect. As a holder of Units, you shall have no rights other than
those of a general creditor of Electro Rent and no rights or privileges of a
shareholder of Electro Rent. The Units shall not be treated as property or as a
trust fund of any kind. You, or your estate, shall have no rights as a
shareholder of Electro Rent (including without limitation the right to vote)
with regard to the Award until you have been issued the applicable Shares by
Electro Rent and have satisfied all other conditions.
3.Shares to be Issued in Compliance with Applicable Laws and Exchange Rules. By
accepting the Award, you represent and agree that none of the Units are being
acquired with a view to any sale, transfer or distribution in violation of the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations promulgated thereunder, any applicable state “blue sky” laws or any
applicable foreign laws. If required by the Committee, you shall furnish
evidence satisfactory to Electro Rent to such effect (including a written
representation and an indemnification of Electro Rent in the event of any
violation of any applicable laws). Electro Rent will not issue any Shares if the
issuance of such Shares at that time would violate any law or regulation.
4.Withholding of Taxes. You will be solely responsible for payment of any and
all applicable taxes, including without limitation any penalties or interest
based upon such tax obligations, associated with this Award. The delivery to you
of any Shares underlying vested Units will not be permitted unless and until you
have satisfied any withholding or other taxes that may be due. The Committee in
its discretion may permit or require you to satisfy all or part of your
withholding tax obligations by having Electro Rent withhold all or a portion of
the Shares that would otherwise be deliverable to you under the vesting Units as
provided in the next two sentences, or deducting any such payment from any
amount then or thereafter payable by Electro Rent or an Affiliate or pursuing
any available remedy available to it.  Such withheld Shares will be applied to
pay the withholding obligation by using the aggregate fair market value of the
withheld Shares as of the date of settlement.  You will be delivered the net
amount of vested Shares after the Share withholding has been effected and you
will not receive the withheld Shares.  Electro Rent will not deliver any
fractional number of Shares. Any payment of taxes by withholding Shares may be
subject to restrictions, including, but not limited to, any restrictions
required by rules of the Securities and Exchange Commission. The number of
Shares that are withheld from an Award pursuant to this section may also be
limited by the Committee, to the extent necessary, to avoid
liability-classification

SMRH:410281978.1
- 3 -
26YX-159935

--------------------------------------------------------------------------------




of the Award (or other adverse accounting treatment) under applicable financial
accounting rules including without limitation by requiring that no amount may be
withheld which is in excess of minimum statutory withholding rates. You must
contemporaneously pay all taxes which are not otherwise covered by the
withholding of Shares described above.
5.Participation in Other Company Plans. The grant of this Award will not affect
any right you might otherwise have to participate in and receive benefits under
the then current provisions of any pension, insurance, or profit sharing program
of Electro Rent or its subsidiaries.
6.Not an Employment or Service Contract. Nothing in this Award is to be
construed as an agreement, express or implied, by Electro Rent or its Affiliates
to employ you or contract for your services or to maintain your position on the
Board, nor will it restrict Electro Rent’s or any Affiliate’s right to discharge
you or cease contracting for your services, including your services as a member
of the Board, or to modify, extend or otherwise affect in any manner whatsoever,
the terms of any employment agreement or contract for services which may exist
between you and Electro Rent or its subsidiaries.
7.Golden Parachute Excise Taxes.
1.In the event that it is determined that this Award or any payment or
distribution of any type to or for your benefit made by Electro Rent, any of its
Affiliates, any person who acquires ownership or effective control of Electro
Rent or ownership of a substantial portion of Electro Rent’s assets (within the
meaning of Code Section 280G) or any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, would be nondeductible by Electro Rent under Code Section 280G
and/or would be subject to the excise tax imposed by Code Section 4999 or any
interest or penalties with respect to such excise tax (such nondeductibility
and/or excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then this Award and such other
payments or distributions shall be reduced to such amount which would result in
no portion of this Award and any other payments or distributions being subject
to the Excise Tax.
2.Any reductions to payments required under Section 7.1 shall occur in the
following order: (1) reduction of cash payments for which the full amount is
treated as a parachute payment; (2) cancellation of accelerated vesting (or, if
necessary, payment) of cash awards for which the full amount is not treated as a
parachute payment; (3) cancellation of any accelerated vesting of equity awards;
and (4) reduction of any continued employee benefits.  In selecting the equity
awards (if any) for which vesting will be reduced under clause (3) of the
preceding sentence, awards shall be selected in a manner that maximizes the
after-tax aggregate amount of payments provided to you, provided that if (and
only if) necessary in order to avoid the imposition of an additional tax under
Section 409A of the Code, awards instead shall be selected in the reverse order
of the date of grant.  For the avoidance of doubt, for purposes of measuring an
equity compensation award’s value to you when performing the determinations
under the preceding paragraph, such award’s value shall equal the then aggregate
fair market value of the vested shares underlying the Award less any aggregate
exercise price less applicable taxes.  Also, if two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis.  In no
event shall (i) you have any discretion with respect to the ordering of payment
reductions or (ii) Electro Rent be required to gross up any payment or benefit
to you to avoid the effects of the Excise Tax or to pay any regular or excise
taxes arising from the application of the Excise Tax. 
8.Code Section 409A. Notwithstanding anything to the contrary, this Award is
intended to be exempt from or comply with the requirements of Code Section 409A
and shall be interpreted in a manner consistent with such intention. In the
event that any provision of the Plan or the Agreement is determined by the
Committee to not comply with the applicable requirements of Code Section 409A or
the applicable regulations and other guidance issued thereunder, the Committee
shall have the authority to take such

SMRH:410281978.1
- 4 -
26YX-159935

--------------------------------------------------------------------------------




actions and to make such changes to the Plan or the Agreement as the Committee
deems necessary to comply with such requirements. Any payment made pursuant to
this Award shall be considered a separate payment and not one of a series of
payments for purposes of Code Section 409A. Notwithstanding the foregoing or
anything in the Plan or the Agreement to the contrary, if upon your “separation
from service” (as defined in Code Section 409A) you are then considered a
“specified employee” (as defined in Code Section 409A), then solely to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, Electro Rent shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following such separation from service until the earlier
of (i) the first business day of the seventh month following your separation
from service, or (ii) ten (10) days after Electro Rent receives written
confirmation of your death. Any such delayed payments shall be made without
interest. While it is intended that all payments and benefits provided under the
Plan or this Award will be exempt from or comply with Code Section 409A, Electro
Rent makes no representation or covenant to ensure that the payments under the
Plan or the Award are exempt from or compliant with Code Section 409A. In no
event whatsoever shall Electro Rent be liable if a payment or benefit under the
Plan or the Award is challenged by any taxing authority or for any additional
tax, interest or penalties that may be imposed on you by Code Section 409A or
any damages for failing to comply with Code Section 409A. You will be entirely
responsible for any and all taxes on any benefits payable to you as a result of
the Plan or the Award.
9.Agreement Subject to Plan. This Award is subject to, and Electro Rent and you
agree to be bound by, all of the terms and conditions of the Plan, as it may be
amended from time to time in accordance with its terms. No future amendment to
the Plan will adversely affect your rights under this Award in a material manner
without your prior written consent.
10.Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, the Award Letter and these Terms constitute our entire
agreement with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Electro Rent and you with
respect to the subject matter hereof. In the event of any conflict with the
Plan, the Plan shall control. The interpretation, performance and enforcement of
this Agreement shall be governed by the internal substantive laws of the State
of California, without regard to the conflict of laws provisions of that or any
other State. The Award can only be amended in a writing executed by a duly
authorized executive officer of Electro Rent.



SMRH:410281978.1
- 5 -
26YX-159935